IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-43,179-03


                          EX PARTE SHELDON MOSLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 95-CR-3738-A IN THE 28th DISTRICT COURT
                              FROM NUECES COUNTY


      Per curiam. KELLER , P.J., filed a dissenting opinion in which KEASLER , HERVEY ,
and ALCALA , JJ., joined.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

aggravated sexual assault of a child and sentenced to sixty years’ imprisonment in each count. The

Thirteen Court of Appeals affirmed his conviction. Mosley v. State, No. 13-96-00129-CR (Tex.

App.—Corpus Christi, delivered January 23, 1998, no pet.).

        Applicant contends that he is actually innocent based upon newly discovered evidence of a

recantation made by the complainant in this case. We remanded this application to the trial court
                                                                                                    2

for findings of fact and conclusions of law.

         The trial court conducted a live evidentiary hearing where several witnesses, including the

complainant, testified regarding Applicant’s claim of actual innocence. Based on the testimony

given at the hearing, the trial court determined that no reasonable jury would convict Applicant in

light of the newly discovered evidence. We agree. The Applicant has established a claim of actual

innocence that warrants habeas corpus relief. Ex parte Thompson, 153 S.W.3d 416 (Tex. Crim. App.

2005).

         Relief is granted. The judgment in Cause No. 95-CR-3738A in the 28th District Court of

Nueces County is set aside, and Applicant is remanded to the custody of the Sheriff of Nueces

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 11, 2013
Do not publish